Name: Commission Regulation (EC) No 2571/95 of 31 October 1995 fixing the intervention price of olive oil for the 1995/96 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1993/94 and 1994/95 marketing years
 Type: Regulation
 Subject Matter: marketing;  prices;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 262/36 HENI Official Journal of the European Communities 1 . 11 . 95 COMMISSION REGULATION (EC) No 2571/95 of 31 October 1995 fixing the intervention price of olive oil for the 1995/96 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1993/94 and 1994/95 marketing years tonnes, estimated olive oil production is fixed at 1 408 023 tonnes ; whereas, pursuant to the abovemen ­ tioned Article 4a, the intervention price for the 1995/96 marketing year should be reduced in proportion to the extent that estimated production for the 1994/95 mar ­ keting year exceeds the abovementioned maximum guaranteed quantity ; Whereas, however, such reductions may not exceed 3 % ; Whereas the intervention price fixed for the 1995/96 marketing year by Regulation (EC) No 1535/95 must therefore be reduced by 3 %, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fatsf), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in par ­ ticular Article 4a thereof, Whereas Council Regulation (EC) No 1 535/95 (3) fixes, for the 1995/96 marketing year, the intervention price for olive oil ; Whereas Article 4a of Regulation No 136/66/EEC extends the system of maximum guaranteed quantities to the intervention price for olive oil ; whereas, for the 1993/94 marketing year, for which the maximum guaran ­ teed quantity was fixed at 1 350 000 tonnes, the estimated production of olive oil was fixed at 1 283 000 tonnes, while final production for the same marketing year was established as 1 491 054 tonnes ; whereas, pursuant to the abovementioned Article 4a, the intervention price for the 1 995/96 marketing year should be reduced in proportion to the extent that final production in the 1993/94 mar ­ keting year exceeded the abovementioned maximum guaranteed quantity ; Whereas, for the 1994/95 marketing year, for which the maximum guaranteed quantity is fixed at 1 350 000 HAS ADOPTED THIS REGULATION : Article 1 The intervention price for olive oil for the 1995/96 marketing year shall be ECU 186,17/100 kg. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. P) OJ No L 349, 31 . 12. 1994, p. 105. 3) OJ No L 148, 30. 6. 1995, p. 13.